


Southwest Airlines Co.
image011.jpg [image011.jpg]








Chris MonroeSenior Vice President Finance and TreasurerTreasury | Finance2702
Love Field DriveDallas, TX 75235



April 23, 2020




Carson May
The Boeing Company
P.O. Box 3707
Seattle, WA 98124-2207




Subject:  Restructuring of Delivery Schedule


Reference: Purchase Agreement No. 3729 (Purchase Agreement) between The Boeing
Company (“Boeing”) and Southwest Airlines Co. (“Customer”) relating to Model
737-8 aircraft and 737-7 aircraft


Boeing / Customer meeting in Dallas on February 27, 2020 where a draft delivery
schedule was shared by Boeing titled “SWA Delivery Scenario Con 2-26-20”
(“Delivery Scenario”)




Dear Carson:

Capitalized terms used herein shall have the meanings set forth in the Purchase
Agreement.


Customer and Boeing have been in discussions in regards to a new delivery
schedule for the Aircraft through 2026. Notwithstanding the schedule set forth
in Table 1 of the Purchase Agreement or the Delivery Scenario, Boeing, by its
acknowledgment hereto, agrees that Customer shall be required to take delivery
of no more than forty-eight (48) total Aircraft under the Purchase Agreement
during the period beginning on the date hereof until the end of 2021. The
parties agree that this reduction of deliveries through 2021 does not reduce the
total number of Aircraft to be purchased by or through Customer under the
Purchase Agreement. Customer acknowledges that it has agreements with leasing
companies to take delivery of sixteen (16) aircraft, with the estimated delivery
of such aircraft scheduled to occur by the end of the first quarter, 2021.
Within sixty (60) days from the date of this letter, the parties, will make
reasonable efforts to agree to a new delivery schedule that reflects this
arrangement and will enter into an amendment to the Purchase Agreement.


The foregoing is confidential information, therefore the parties will limit the
disclosure of its content to its employees with a need to know the contents and
who understand they are not to disclose its contents to any other person or
entity. Notwithstanding the foregoing, the parties agree that each party hereto
may disclose the contents of this letter and the revisions to the





--------------------------------------------------------------------------------



Aircraft delivery schedule on its quarterly earnings call and as otherwise may
be required by applicable law, including, but not limited to, Customer’s
customary public company filings.




Sincerely,




/s/ Chris Monroe


Chris Monroe
Senior Vice President Finance and Treasurer








Acknowledged and Agreed:


/s/ Carson J May
________________________
The Boeing Company
























































2

